

 

Exhibit 10.47



November 18, 2014
Personal & Confidential
Ms. Patricia Perez-Ayala
Senior Vice President, Chief Marketing Officer &
Global Brand & Category President
Avon Products, Inc.
777 Third Avenue
New York, NY 10017


VIA HAND DELIVERY


Re:    Transition Agreement and Release of Claims
Dear Patricia:
In connection with your separation of employment with Avon Products, Inc.
(“Avon”), Avon and you have mutually agreed to a transition arrangement,
including the provision of mutual assistance during the transition period,
pursuant to this Transition Agreement and General Release of Claims (this
“Agreement”). In consideration of this Agreement, and subject to your compliance
with the terms hereof, Avon is offering you individual separation benefits in
lieu of benefits under the Avon Products, Inc. Severance Pay Plan (the “Plan”).
This Agreement supersedes your offer letter with Avon dated October 19, 2012
(the “Offer Letter”), except as set forth in Paragraph 14 below.
Basic Separation Benefits: As long as you work through your Separation Date
(defined below in numbered Paragraph 1), you are eligible under Avon’s
separation policy for a separation payment representing two weeks of your base
salary, less deductions (the “Basic Separation” or “Basic Separation Benefits”).
Program Benefits: As an alternative to the Basic Separation Benefits, you may
elect to receive a collection of benefits consisting of payment to you of an
amount greater than the Basic Separation Benefits amount plus certain other
benefits as described below. For clarity, this collection of separation benefits
will be called benefits under the “Program” or “Program Benefits.” The Program
Benefits are payable instead of the Basic Separation Benefits. The Program
Benefits are being offered to you in consideration of this Agreement.
To be eligible for Program Benefits, as detailed below, you must: (1) work
through your Separation Date, unless you are terminated by Avon without Cause
(as defined in Paragraph 1 below); (2) sign this Agreement; (3) allow this
Agreement to become effective



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 2 of 22
        
    



and irrevocable (by not revoking it within seven days of your signature under
(2) above); and (4) if you signed this Agreement before your Separation Date,
you must sign another general release of claims (the “Second General Release”)
and let both this Agreement and the Second General Release become effective and
irrevocable (by not revoking them within seven days of your signature). A copy
of the Second General Release is included with the Agreement. See the Paragraph
below entitled Permissible Time to Sign Agreement and Possible Second General
Release regarding the timing requirements for deciding whether to execute these
documents and the accompanying instructions in the Second General Release.
Until this Agreement and, if applicable, the Second General Release becomes
effective, you are not eligible for and do not have a binding right to
separation benefits beyond the Basic Separation Benefits (two weeks of base
salary, less deductions). If you elect not to sign the Agreement, you are
entitled to retain the Basic Separation Benefits (two weeks of base salary, less
deductions). The below Paragraphs describe the treatment of your benefits after
your Separation Date (defined in Paragraph 1), including the enhanced separation
benefits available to you if you elect Avon’s Program Benefits. Please note,
however, that the actual written plan documents for the relevant benefit plans
set forth the terms and conditions of such benefits and control in the event of
any differences or conflicts set forth herein.
1.
Last Day of Active Employment

Your last day of active employment with Avon will be January 2, 2015 (the
“Separation Date”). In order to receive either the Basic Separation or Program
Benefits, you cannot voluntarily resign your employment prior to the Separation
Date, and you may not be terminated for Cause by Avon or die or become disabled
prior to the Separation Date. As used in this Agreement, the term “Cause” shall
have the same meaning as set forth in Avon’s 2013 Stock Incentive Plan.
Regardless of whether you are employed through your Separation Date or whether
you elect Avon’s Program Benefits, you will receive a separate payment
representing all of your accrued but unused vacation benefits, as well as other
paid time off benefits, consistent with applicable law.
2.
Salary Continuation

Provided that you do not voluntarily resign your employment prior to the
Separation Date, and you are not terminated for Cause by Avon or die or become
disabled prior to the Separation Date, you will be eligible for either Basic
Separation or Program Benefits.



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 3 of 22
        
    



Basic Separation Benefits. If you do not elect Avon’s Program Benefits, you are
eligible for an automatic two-week separation period (two weeks of your base
salary), less applicable deductions, paid in accordance with the next-scheduled
payroll cycle.
Program Benefits: If you elect to accept the Program Benefits, you will receive
total salary continuation equal to 52 weeks based upon your current annual
salary of $695,000. Avon payroll will calculate the total amount of salary
continuation payable, in accordance with Avon’s normal payroll practices. The
period from January 3, 2015 through January 2, 2016 will be referred to as the
“Salary Continuation Period.”
Because you are one of the top 50 highest paid employees at Avon (a “key
employee”), under Internal Revenue Code Section 409A (“Section 409A”), the
section which governs nonqualified deferred compensation (including separation
agreements), certain limitations may apply on how the separation payments will
be made to you if the total severance payments exceed $520,000. Since your total
severance payments will exceed $520,000, you will receive your severance in two
tranches:
(a)
The first tranche (“Tranche A”) will be equal to $520,000, payable over 52 weeks
(12 months) in equal, bi-weekly installments (less applicable deductions),
beginning on or about January 3, 2015 and continuing through the last paycheck
on or before January 2, 2016. You will note that this will be less than your
current bi-weekly paycheck.

(b)
The second tranche (“Tranche B”) will be equal to $175,000, payable from July 3,
2015 through the last paycheck on or before January 2, 2016, in equal, bi-weekly
installments (less applicable deductions).

Where both tranches are being paid at the same time, there will be one check
paid to you by Avon. You will note that this combined amount will be more than
your current bi-weekly paycheck.
For the avoidance of doubt, payments under Tranche A are intended to be exempt
from the requirements of Section 409A. Payments under Tranche B are intended to
either be exempt from the requirements of Section 409A or satisfy any applicable
requirements of Section 409A for payments of nonqualified deferred compensation
to key employees.



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 4 of 22
        
    



The Program Benefits are payable instead of the Basic Separation, Benefits under
the Plan, and any benefits under the Offer Letter (except as set forth in
Paragraph 14 below).
During the Salary Continuation Period, as explained below, you will be permitted
to continue to participate in certain of Avon’s benefit plans in accordance with
the provisions of the relevant plan documents, including any amendments to those
plans that may be enacted from time to time, and any applicable elections that
you may have on file with Avon. You will not, however, accrue any vacation days
or be eligible for any other benefits provided to active employees during the
Salary Continuation Period, other than those expressly provided for herein
and/or as otherwise required by law.
3.
Retirement Plans

Avon Products, Inc. Personal Retirement Account Plan (“PRA”)
Program Benefits: If you elect Avon’s Program Benefits, during the Salary
Continuation Period, you will continue to be credited with service under the PRA
in accordance with the terms of the PRA, including any amendments to the PRA
that may be enacted from time to time. This means that as a participant under
the Cash Balance benefit formula, you will continue to accrue vesting service
during the Salary Continuation Period. In the month following the end of the
Salary Continuation Period, you first may take a distribution from the PRA in
the form you then elect.
Basic Separation: If you do not elect Avon’s Program Benefits, your PRA benefit
will be calculated with the service you have earned through your Separation Date
only. In the month following the Separation Date, you may first take your PRA
benefit in the form you then elect.
Benefit Restoration Plan of Avon Products, Inc.
Program Benefits: If you elect Avon’s Program Benefits, your benefit under the
Benefit Restoration Pension Plan of Avon Products, Inc. (the “Restoration
Plan”), if payable, will be paid in accordance with the terms of the Restoration
Plan in the form that you have already elected, or in the default form of
payment under the Restoration Plan. Your Restoration Plan benefit normally would
be paid to you in February 2015. However, certain restrictions on payments apply
because you are a “key employee” under Section 409A. Therefore, you will not be
paid your Restoration Plan benefit until August 2015.



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 5 of 22
        
    



Basic Separation: If you do not elect Avon’s Program Benefits, your Restoration
Plan benefit will be calculated based upon your service through the Separation
Date only and, if payable, will be paid in accordance with the term of the
Restoration Plan in the form that you have already elected, or in the default
form of payment under the Restoration Plan.
4.
Avon Personal Savings Account Plan: With respect to the Avon Personal Savings
Account Plan (the “PSA”), also known as the 401(k) Plan, you are considered a
terminated employee on your Separation Date. If you elect Avon’s Program
Benefits, you will not be entitled to participate in the PSA during the Salary
Continuation Period. Whether or not you elect Avon’s Program Benefits, upon your
Separation Date, you may take a distribution of your benefits immediately. You
may roll over the contents of your PSA account into an Individual Retirement
Account or other tax-deferred savings account in accordance with applicable tax
rules. Please consult with your accountant or tax advisor before doing so. Any
outstanding loans you may have are payable within three months after your
Separation Date.

5.
Cash Incentive Awards

As a reminder, all cash incentive awards are subject to Avon’s recoupment
policy.
Annual EIP: You are currently a participant in the Avon Products, Inc. Executive
Incentive Plan (the “Annual EIP”) for 2014. Payments, if any, of the Annual EIP
award are governed by the terms of the Annual EIP which are triggered by the
attainment of both Company performance measures and individual performance
goals, as determined in accordance with Company policies. Participants in the
Annual EIP who receive a Performance Management Process (“PMP”) rating of “five”
(“5”) will not receive any payments under the Annual EIP. PMP ratings are
generally determined at the end of the calendar quarter and communicated to the
Annual EIP participants during the end of the first quarter of the subsequent
calendar year. Please see the summary of the Annual EIP for details about
payments following a termination of employment. Payment, if any, of the 2014
Annual EIP award, will be made in 2015 at the same time actual Annual EIP
participants receive their payments. Even if you elect Avon’s Program Benefits,
you are not entitled to a 2015 or 2016 Annual EIP.
6.
Deferred Compensation Plan: Regardless of whether or not you elect Avon’s
Program Benefits, under the Avon Products, Inc. Deferred Compensation Plan (the
“DCP”), distributions will begin in accordance with the terms of such plan and
any elections you may have made under such plan, including any amendments to
such plan that may be enacted from time to time. If you elect




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 6 of 22
        
    



Avon’s Program Benefits, during the Salary Continuation Period, you are not
eligible to defer any monies into the DCP. Your DCP form and timing of payment
elections are available online at http://www2.mullintbg.com.
7.
Equity Arrangements

Please see your individual award agreements, the plan brochures, and the
applicable plan documents for additional details. As a reminder, equity
arrangements are subject both to Avon’s recoupment policy and include clawback
and forfeiture provisions within the individual grants.
Regardless of whether or not you elect Avon’s Program Benefits, each restricted
stock unit (“RSU”) grant will vest and settle (be paid to you) in accordance
with the terms and conditions of the applicable RSU agreement and the applicable
stock incentive plan(s).
Regardless of whether or not you elect Avon’s Program Benefits, each
performance-restricted stock unit (“PRSU”) grant will vest and settle (be paid
to you) in accordance with the terms and conditions of the applicable PRSU
agreement and the applicable stock incentive plan(s).
8.
Health and Welfare Plans

Program Benefits: If you elect Avon’s Program Benefits, during your Salary
Continuation Period, and provided that you are a participant as of your
Separation Date with Avon in the applicable plan, you will continue to be
eligible to participate in the following benefit plans: Medical, Dental, Vision,
Health Savings Account, Employee Assistance Program, Group Life Insurance,
Supplemental Life Insurance, Group Accidental Death and Dismemberment (“AD&D”)
and Supplemental AD&D. For those plans requiring premium payments, you will be
required to pay the same portion of the total premium as an active associate
pays. If you elect to continue Medical, Dental and/or Vision coverage, your
benefit coverage level will be provided at the benefit coverage level that you
previously selected, subject to Avon’s right to amend, modify, or terminate such
arrangements at any time. But note, however, because you are considered one of
the top 25% highest paid associates at Avon per IRS regulations (if you earn
approximately $92,000 or more), you will be paying your entire premiums on an
after-tax basis and your Form W-2s will include imputed income equal to value of
the subsidized premiums being provided by Avon, as required by the Internal
Revenue Code. Because of this required tax treatment, the cost to you of
continuing coverage may be substantially



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 7 of 22
        
    



higher than while you were actively employed. You may wish to consult a tax
advisor to see how this change may impact you.
Also, in the event that, during the Salary Continuation Period, you should
become employed by another employer and are provided with medical and/or dental
insurance coverage, you may either drop your Avon coverage or continue your
coverage under both plans. Under the second alternative, your coverage will be
coordinated between the two plans, with your new employer’s plan serving as the
primary payer. Employment with another company, however, may not cause any
change in your entitlement to salary continuation and continued life insurance
coverage. In the event that your health insurance coverage ceases during the
Salary Continuation Period due to a “qualifying event,” or due to the expiration
of the Salary Continuation Period, you will then be entitled to elect continued
coverage under COBRA at your own expense, assuming you satisfy the requirements
of COBRA.
In addition, pursuant to Section 409A, the following rules apply to your
continued receipt of the above welfare benefits to the extent those benefits are
not exempt from the requirements of Section 409A: (x) to the extent that any
such benefit is provided via reimbursement to you, no such reimbursement will be
made by Avon later than the end of the year following the year in which the
underlying expense is incurred; (y) any such benefit provided by Avon in any
year will not be affected by the amount of any such benefit provided by Avon in
any other year; and (z) under no circumstances will you be permitted to
liquidate or exchange any such benefit for cash or any other benefit.
Basic Separation: If you do not elect Avon’s Program Benefits, your
participation in the Medical, Dental, Vision, Health Savings Account, Employee
Assistance Program, Group Life Insurance, Supplemental Life Insurance, Group
AD&D and Supplemental AD&D will either end on your Separation Date or no later
than the end of the month which includes your Separation Date. You are entitled
to elect continued medical and/or dental coverage, as applicable, under COBRA at
your own expense, assuming you satisfy the requirements of COBRA.
Other Welfare Benefits
Regardless of whether or not you elect Avon’s Program Benefits, your
participation in the Short-Term and Long-Term Disability plans, the Flexible
Spending Accounts, and the Transit Incentive Plan will cease following your
Separation Date (except that you may continue to participate for the remainder
of the calendar year in the Health Care Flexible Spending Account in accordance
with the federal law known as COBRA, assuming you satisfy the requirements of



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 8 of 22
        
    



COBRA and assuming that you elect COBRA). You will receive separate paperwork
required to elect COBRA continuation coverage for the Health Care Flexible
Spending Account.
If you participate in the Transit Incentive Program, you will have 90 days after
your Separation Date to spend the remaining pre-tax and after-tax funds on your
WageWorks Transit Commuter Card.  After the 90-day period has expired, the
post-tax contributions will be returned to you. Pre-tax contributions, per
regulations, will be forfeited.  For more information please contact WageWorks
at 877-924-3967.
Also, when your group life insurance coverage terminates (either immediately, or
if you elect Avon’s Program Benefits, at the end of the Salary Continuation
Period, if any), you may be entitled to convert the group coverage to individual
life insurance coverage. Please contact MetLife before your group life insurance
coverage terminates for details.
9.
Perquisites

Executive Health Exam
Program Benefits: If you elect Avon’s Program Benefits and if you have not
already received your annual Executive Health Exam by your Separation Date, you
may still receive the exam up to three months following your Separation Date,
but no later than April 1, 2015. Note, however, that in the case of
reimbursements under this Program, you may not be reimbursed for an exam after
your Separation Date earlier than July 3, 2015.
Basic Separation: If you do not accept Avon’s Program Benefits, your eligibility
for an Executive Health Exam will end on your Separation Date.
Transportation Allowance
Program Benefits: If you elect Avon’s Program Benefits, you will be entitled to
receive a transportation allowance for the three-month period following your
last day of active employment. Normally this will paid in the same manner as it
is paid as when you were an active employee. However, because you are a key
employee under Section 409A, you will be paid this benefit in a lump sum payment
no earlier than the end of the calendar quarter which is at least six months
after your last day of active employment (September 30, 2015).



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 9 of 22
        
    



Basic Separation: If you do not elect Avon’s Program Benefits, your eligibility
for a Transportation Allowance will end on your Separation Date.
Your continued receipt of the above perquisite(s) is subject to the following
rules: (x) to the extent that any such perquisite is provided via reimbursement
to you, no such reimbursement will be made by Avon later than the end of the
year following the year in which the underlying expense is incurred; (y) any
such perquisite provided by Avon in any year will not be affected by the amount
of any such perquisite provided by Avon in any other year; and (z) under no
circumstances will you be permitted to liquidate or exchange any such perquisite
for cash or any other benefit.
10.
Your Obligations to Avon

Program Benefits: Except as otherwise provided in this Agreement, in
consideration of your election of the Avon Program Benefits, you further agree
to the following:
(a)
Confidentiality: You agree to keep and hold all in strict trust all Confidential
Information that you obtained or generated during or as a result of your
employment at Avon. You promise not to knowingly use, disclose, copy, distribute
or reverse-engineer, directly or through persons interposed, without Avon’s
prior written consent (which may only be provided by a Senior Vice President or
higher officer), as and from this date, and at any time, Avon’s Confidential
Information. For this purpose, “Confidential Information” means any secret,
confidential, and/or proprietary information or knowledge relating to Avon or
related to any of Avon’s affiliated companies, and/or their respective
businesses, agents, employees, customers and independent sales representatives,
that is not generally known to the public, and that Avon has taken reasonable
measures under the circumstances to protect from unauthorized use or disclosure.
Such Confidential Information includes, but is not limited to, financial
information and projections, marketing information and plans, product
formulations, samples, processes, production methods, intellectual property and
trade secrets, data, know-how, sales, market development programs and plans, and
other types of information not generally known to the public, including
non-public unpublished or pending patent applications and all related patent
rights, techniques, formulae, processes, discoveries, improvements, ideas,
conceptions, compilations of data, and developments, whether or not patentable
and whether or not copyrightable. Notwithstanding your confidentiality
obligations, you are permitted to disclose Confidential Information that is
required to be




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 10 of 22
        
    



disclosed by you pursuant to judicial order or other legal mandate, provided
that you have given Avon prompt notice of the disclosure requirement, and that
you fully cooperate with any efforts by Avon to obtain and comply with any
protective order imposed on such disclosure. By signing this Agreement and the
Second General Release, you are agreeing that you will not use Avon’s
Confidential Information.
(b)
Use of Confidential Information: You agree that you will not use Avon’s
Confidential Information in connection with any publicity, advertising,
endorsement or other promotion. You further agree not to use Avon’s trademarks,
logos, service marks or other intellectual property in any form of advertising,
publicity or release without Avon’s prior written approval. You understand that
nothing in this Agreement shall be construed to prevent lawful communications
regarding working conditions, or other terms and conditions of employment
protected under Section 7 of the National Labor Relations Act.

(c)
Non-solicitation: You will not, without Avon’s prior written consent (which may
only be provided by a Senior Vice President or higher officer), during the
Salary Continuation Period, directly or indirectly hire, solicit, or aid in the
solicitation of, any employee of Avon or an affiliated company, including any
solicitation or recruitment of such employee to take him or her away from or to
leave his or her Avon employment to work for any other employer or other entity.

(d)
Non-competition: Notwithstanding anything else in this Agreement, you will not,
during the Salary Continuation Period, without Avon’s prior written consent
(which may only be provided by a Senior Vice President or higher officer),
accept employment with, or act as a consultant or independent contractor to, any
company engaged in the direct selling business or the beauty business within or
without the United States including, but not limited to, the following: Amway
Corp./Alticor Inc., Beiersdorf (Nivea), De Millus S.A., Ebel Int’l/Belcorp
Corp., Faberlic, Forever Living Products LLC USA, Gryphon Development/Limited
Brands Inc., Herbalife Ltd., Hermès, Lady Racine/LR Health & Beauty Systems
GmbH, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better Way (Thailand)
Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises Inc., O
Boticário, Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon Inc., Shaklee
Corp., The Body Shop Int’l PLC, The Estée Lauder Companies Inc., The Procter &
Gamble Company, Tupperware Corp., Unilever Group (N.V. and PLC), VirginVie,
Virgin Ware, Vorwerk & Co. KG/Jafra Worldwide Holdings (Lux) S.à.R.L. Inc.,




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 11 of 22
        
    



Yanbal Int’l (Yanbal, Unique), or any of their affiliates. Note that certain
limitations on this section may be applicable under local law.
(e)
By signing this Agreement and, if applicable, the Second General Release, you
are agreeing that you may be reasonably requested from time to time by Avon: (x)
to advise and consult on matters within or related to your expertise and
knowledge in connection with the business of Avon; (y) to make yourself
available to Avon to respond to requests for information concerning matters
involving facts or events relating to Avon; and (z) to assist with pending and
future litigation, investigations, arbitrations, and/or other dispute resolution
matters. Avon will provide you with at least one (1) day of advance notice of
any need for such services by phone, and at least one (1) week of advance notice
of any need for such services in person, and will use its best efforts to
schedule any such services based on mutual convenience and subject to your
reasonable availability. If you provide such consultation during the Salary
Continuation Period, Avon will only reimburse you for reasonable related
out-of-pocket expenses. If you provide such consultation after the Salary
Continuation Period ends, you shall be paid at your current salary rate, and in
accordance with applicable law, for time expended by you at Avon’s request on
such matters, and shall also receive reimbursement for reasonable out-of-pocket
expenses incurred in connection with such assistance. You understand that, with
respect to any consultation services provided by you under this paragraph, you
will not be credited with any compensation, service or age credit for purposes
of eligibility, vesting, or benefit accrual under any employee benefit plan of
Avon, unless such employee benefit plan otherwise expressly and specifically
provides for such credit.

(f)
By signing this Agreement and, if applicable, the Second General Release, you
acknowledge that you understand that violations of any of the preceding
covenants are material and that any violations may result in a forfeiture, at
Avon’s sole discretion, of your benefits and payments under this Agreement in
excess of the Basic Separation (including salary continuation, whether or not
already paid), but do not relieve you of your continuing obligations under this
Agreement. You agree that Avon’s remedies at law for any breach by you of the
preceding covenants will be inadequate and that Avon will also have the right to
obtain immediate injunctive relief so as to prevent any continued breach of any
of these covenants, in addition to any other available legal remedies. It is
understood that any remedy available at law or in equity shall be available to
Avon should the preceding covenants be breached. Notwithstanding




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 12 of 22
        
    



the foregoing, if the act or acts constituting violations of any of the
preceding covenants are susceptible of cure, as determined by Avon in its sole
discretion, Avon will provide you with written notice setting forth the act or
acts constituting violations of any of the preceding covenants and providing
that you may cure such acts within ten (10) calendar days of receipt of that
notice.
(g)
By signing this Agreement and the Second General Release, if applicable, to the
fullest extent allowed by law, you agree not to commence, join, participate in,
or assist any lawsuit, action, investigation or proceeding arising from or
relating to any act or omission by any of the “Avon Released Parties” (as that
term is defined in Paragraph 19) unless you are compelled by law to do so and
you also agree not to recover or seek to recover any damages, backpay or other
monetary relief as part of any action or class action brought by any other
individual, the EEOC, or any other civil rights or governmental agency.

(h)
By signing this Agreement and the Second General Release, if applicable, you
agree, at any time in the future, not to apply for or seek reinstatement or new
employment with Avon or any of its related entities, successors, affiliates or
its or their parents or subsidiaries. Any such application for employment may be
rejected without explanation or liability pursuant to this paragraph.

(i)
By signing this Agreement and the Second General Release, if applicable, you
represent that you are not aware of any facts that would give rise to a claim
against Avon or any of its related entities or affiliates.

11.
E-Mail and Voicemail: You acknowledge and understand that your access to Avon’s
e-mail and voicemail, as well as other communication systems, will be
discontinued as of your Separation Date.

12.
Return of Avon Property: On or before your Separation Date, you agree to
promptly deliver to Avon, and not keep in your possession, duplicate, or deliver
to any other person or entity, any and all property (whether in hard copy,
physical form, electronic form) which belongs to Avon or any of its affiliated
companies, including, without limitation, automobiles, computer hardware and
software, cell phones, Blackberrys, iPhones, iPads, Androids, other electronic
equipment, keys, credit cards, identification cards, records, records files,
data, and other documents and information, including any and all copies of the
foregoing.




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 13 of 22
        
    



13.
Employment Inquiries; Public Announcement: You understand and agree that, in the
event Avon receives any inquiries from your prospective employers, it shall be
the policy of Avon to respond by advising that Avon’s policy is to provide
information only as to service dates and positions held. Avon’s public
announcement of your separation of employment shall be consistent with the
statement set forth in Annex A attached hereto; subject to compliance with rules
of regulatory agencies.

14.
Entire Agreement and Amendments to Agreement: You acknowledge that the only
consideration for your execution and non-revocation of this Agreement (which
includes a general release of claims) and, if applicable, your execution and
non-revocation of the Second General Release are the benefits which are
expressly stated in this document. All other promises or agreements of any kind
that have been made by or between the parties or by any other person or entity
whatsoever that are related to the subject matter of this Agreement are
superseded by this Agreement, except that any non-compete waiver or side letter
provided by Avon shall continue to apply in accordance with its terms, and any
plans (such as the PRA), equity award agreements, or policies that are
referenced in this Agreement as continuing to be applicable are not superseded.
In addition, any compensation recoupment provisions, practices or policies, will
continue to apply, as applicable. The Offer Letter is superseded by this
Agreement except with respect to the relocation benefit described therein. You
agree that this Agreement and, if applicable, the Second General Release, may
not be changed orally, by email, or by any other form of electronic
communication, but only by a written agreement, signed by both parties.

15.
Severability: You agree that the provisions of this Agreement and, if
applicable, the Second General Release are severable. If a provision or any part
of a provision is held to be invalid under any law or ruling, all of the
remaining provisions of this Agreement and, if applicable, the Second General
Release will remain in full force and effect and be enforceable to the extent
allowed by law. If any restriction contained in this Agreement or, if
applicable, the Second General Release is held to be excessively broad as to
duration, activity, or scope, then you agree that restriction may be construed,
“blue-penciled” or judicially modified so as to be limited or reduced to the
extent required to be enforceable under applicable law.

16.
Voluntary Participation in the Program: You are not required to elect Avon’s
Program Benefits. Any election to do so by you is completely voluntary. By
signing this Agreement and, if applicable, the Second General Release, you
warrant and represent that you have read this entire Agreement and, if
applicable, the Second General Release, that you have had an opportunity to
consult fully




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 14 of 22
        
    



with an attorney, and that you fully understand the meaning and intent of this
Agreement and, if applicable, the Second General Release. Further, you knowingly
and voluntarily, of your own free will, without any duress, being fully
informed, and after due deliberation, accept its terms and sign below as your
own free act. You understand that as a result of executing this Agreement and,
if applicable, the Second General Release, you will not have the right to assert
that Avon or any other Avon Released Party (as defined both in the Agreement in
Paragraph 19 below and, if applicable, in the Second General Release) unlawfully
terminated your employment or violated any of your rights in connection with
your employment.
17.
Governing Law: You agree that this Agreement (which includes a general release
of claims) and, if applicable, the Second General Release will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflict of laws principles, and federal law where applicable. Any
action at law or in equity for the enforcement of this Agreement, and, if
applicable the Second General Release, by either party, shall be instituted only
in state or federal court located within the City of New York, in the State of
New York except that, to the extent that Avon is seeking equitable relief to
enforce your obligations under this Agreement, Avon may, instead of relying on
this jurisdiction provision, seek such relief as provided in the Paragraph above
entitled Your Obligations to Avon in any jurisdiction.

18.
Election Not to Participate in Avon’s Program Benefits: Should you elect not to
elect not to participate in Avon’s Program Benefits, you will be provided only
with the Basic Separation (two weeks base salary, less applicable withholdings)
and continued coverage under certain Avon benefit plans during that period (or,
for some plans, until the last day of the month in which such payments end, in
accordance with the terms of such plans (which control in the event of any
discrepancy herein)). Following this two-week salary continuation period, you
will be notified by a separate letter of your right to elect continued health
insurance coverage, at your own expense, under COBRA.

19.
General Release

In consideration of the separation benefits herein (i.e., the acceptance of the
Program Benefits) and the other terms and conditions of this Agreement, you
agree, on behalf of yourself and your heirs, executors, administrators, and
assigns, to forever release, dismiss, and discharge (except as provided by this
Agreement) Avon and its affiliated companies and each of their respective
current and former officers, directors, associates, employees, agents, employee
benefit plans, employee benefit plan fiduciaries, employee benefit plan
trustees, shareholders,



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 15 of 22
        
    



and assigns, each and all of them in every capacity, personal and representative
(collectively referred to as the “Avon Released Parties”), from any and all
actions, causes of action, claims, losses, demands, judgments, charges,
contracts, obligations, debts, and liabilities of whatever nature (“Claims”),
that you and your heirs, executors, administrators, and assigns have or may
hereafter have against the Avon Released Parties or any of them arising out of
or by reason of any cause, matter, or thing whatsoever from the beginning of the
world to the date hereof, including, without limitation:
•
All Claims arising from your employment relationship with Avon and the
termination of such relationship;

•
All Claims arising under any federal, state, or local constitution, statute,
rule, or regulation, or principle of contract law or common law;

•
All Claims for breach of contract, wrongful discharge, tort, breach of
common-law duty, or breach of fiduciary duty;

•
All Claims for violation of laws prohibiting any form of employment
discrimination or other unlawful employment practice, including without
limitation, as applicable:

◦
The Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq.;

◦
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq.;

◦
The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621
et seq. (the “ADEA”);

◦
The Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq.;

◦
The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.;

◦
The Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.
(the “FMLA”);

◦
The Genetic Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§
2000ff et seq.;




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 16 of 22
        
    



◦
The National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.;

◦
The New York Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq.; the
New York City Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et seq.;
and the New York State Worker Adjustment and Retraining Notification Act, as
amended, N.Y. Labor Law §§ 860 et seq.;

◦
Any other state’s and local government’s human rights laws, anti-discrimination
laws, and “plant closing”/mini-WARN Act laws;

◦
“Whistleblower” laws and laws protecting “whistleblowers” from retaliation; and

◦
Any other federal, state, or local statute, rule, or regulation;

provided, that you do not release or discharge the Avon Released Parties:
(a) from any Claims arising under this Agreement or Claims arising after the
date on which you execute this Agreement (except, where applicable, you later
execute and do not revoke the Second General Release); (b) from any Claims for a
breach by Avon of its obligations under this Agreement; or (c) from any Claims
that by law cannot be released or waived. It is understood that the release
herein does not (x) release your rights in and to any equity, including without
limitation, any restricted stock units, (y) release the Avon employee benefit
plans from any claims for vested benefits that you have under the terms of any
of Avon’s employee benefit plans applicable to you or (z) release your
continuing rights to indemnification to the fullest extent provided for in any
contract, corporate document, statute or otherwise, or any Director & Officer or
other insurance plans or policies applicable to you. It is further understood
that nothing in this General Release of Claims shall preclude or prevent you
from challenging the validity of this General Release of Claims solely with
respect to any waiver of any Claims arising under the ADEA.
Nothing in this Agreement is to be construed as an admission on behalf of the
Avon Released Parties of any wrongdoing with respect to you, any such wrongdoing
being expressly denied.
You represent and warrant that you have not filed any complaint, charge, claim,
or proceeding against any of the Avon Released Parties before any federal,
state, or local agency, court, or other body relating to your employment and the
cessation thereof. Except as otherwise provided in this Agreement, you agree



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 17 of 22
        
    



that, if you or any other person or entity files an action, complaint, charge,
claim, or proceeding against any of the Avon Released Parties, you will not seek
or accept any monetary, equitable, or other relief in such action, complaint,
charge, claim, or proceeding (including without limitation, relief that would
provide you with reinstatement to employment with Avon) and that you will take
all available steps/procedures to withdraw and/or dismiss the complaint, charge,
claim or proceeding.
If you are employed in, or, formerly employed in the State of California, you
additionally acknowledge that you are aware of and familiar with the provisions
of Section 1542 of the California Civil Code, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the general release which
if known by him must have materially affected his settlement with the debtor.”
If you are employed in, or, formerly employed in the State of California, by
signing this Agreement, you hereby waive and relinquish all rights and benefits
which you may have under Section 1542 of the California Civil Code and under the
law of any other state or jurisdiction to the same or similar effect. You
represent and warrant that you have the authority to enter into this general
release on your behalf individually and to bind all persons and entities
claiming through you.
You acknowledge that Avon has advised you to consult with legal counsel prior to
signing this Agreement and, if applicable, prior to signing the Second General
Release. You represent and warrant that you fully understand the terms of this
Agreement, and, if applicable, the Second General Release, and you knowingly and
voluntarily, of your own free will, without any duress, being fully informed,
and after due deliberation, accept its terms and sign below as your own free
act. You understand that, as a result of signing this Agreement and, if
applicable, the Second General Release, you will not have the right to assert
that Avon or any other Avon Released Party unlawfully terminated your employment
or violated any of your rights in connection with your employment.
20.
Additional Representations

(a)
You acknowledge that you have been paid in full (or will be paid in full
pursuant to the Company’s normal payroll practice policy) for all hours that you
have worked for Avon, that you have properly reported all hours




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 18 of 22
        
    



worked, and that other than what is provided for in this Agreement (and under
the terms and conditions of the employee benefits plans and equity agreements
and plans referenced herein), you have no other rights to any other compensation
or benefits.
(b)
You further acknowledge that you have not been denied any leave requested under
the Family and Medical Leave Act (“FMLA”) or applicable state leave laws and
that, to the extent applicable, you have been returned to your job, or an
equivalent position, following any FMLA or state leave taken pursuant to the
FMLA or state laws.

(c)
You acknowledge, understand and agree you have reported to Avon any work related
injury or illness that occurred up to and including the Separation Date.

21.
Compliance with Laws/Tax Treatment: Avon will comply with all payroll/tax
withholding requirements and will include in income these benefits as required
by law. Avon cannot guarantee the tax treatment of any of these benefits and
makes no representation regarding the tax treatment.

22.
Internal Revenue Code Section 409A: The parties hereto have a made a good faith
effort to comply with current guidance under Section 409A. The intent of the
parties hereto is that payments and benefits under this Agreement comply with or
be exempt from Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith, including,
without limitation, that references to “termination of employment” and like
terms, with respect to payments and benefits that are provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, will be interpreted to mean “separation from
service” (as defined in Section 409A). In the event that amendments to this
Agreement are necessary in order to comply with Section 409A or to minimize or
eliminate any income inclusion and penalties under Section 409A (e.g., under any
document or operational correction program), Avon and you agree to negotiate in
good faith the applicable terms of such amendments and to implement such
negotiated amendments, on a prospective and/or retroactive basis, as needed. To
the extent that any amount payable or benefit to be provided under this
Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, and such amount or benefit is payable or to be
provided as a result of a “separation from service” (as defined in Section
409A), and you are a “specified employee” (as defined in Section 409A and
determined pursuant to procedures adopted by Avon from time to time) on your
separation




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 19 of 22
        
    



from service date, then, notwithstanding any other provision in this Agreement
to the contrary, such payment or benefit will not be made or provided to you
before the day after the date that is six (6) months following your separation
from service. Notwithstanding the foregoing, Avon makes no representation to you
about the effect of Section 409A on the provisions of this Agreement and Avon
shall have no liability to you in the event that you become subject to taxation
under Section 409A (other than any tax reporting and/or withholding obligations
that Avon may have under applicable law).
23.
Advice of Counsel: You acknowledge that you have been and are hereby advised by
Avon to consult with an attorney about this Agreement and its General Release of
Claims prior to signing (at your own expense) and you represent that you did so
to the extent that you deemed appropriate.

24.
Challenge to the Validity of the Agreement and Communication with Government
Agency: Nothing in this Agreement: (y) limits or affects your right to challenge
the validity of the Release of Claims under the ADEA or the Older Workers
Benefit Protection Act; or (z) precludes you from filing an administrative
charge or otherwise communicating with any federal, state or local government
office, official or agency. However, you promise and agree never to seek or
accept any damages, and hereby waive any right to recovery of any such damages,
remedies or other relief for you personally with respect to any claim released
by Paragraph 19. You also promise and agree not to voluntarily offer to be a
witness and/or voluntarily provide evidence in support of any lawsuit brought by
a third party (excluding governmental agencies) against Avon or the Avon
Released Parties (as defined in the General Release above).

25.
Permissible Time to Sign Agreement and Possible Second General Release. If you
do not sign this Agreement and return it to Avon within 21 days after the date
on which you receive this Agreement and, if applicable, if you do not sign the
Second General Release and return it within the time specified, then the offer
of Program Benefits described herein will expire and you will not be entitled to
any benefits under the Program beyond the Basic Separation. As long as you sign
and return this Agreement within this time period, you will have seven (7) days
immediately after the date of your signature to revoke your decision by
delivering, within the seven (7) day period, written notice of revocation to the
Senior Vice President, Human Resources. If you do not revoke your decision
during that seven-day period, then this Agreement will become effective on the
eighth day. Note that similar consideration and revocation rules apply to the
Second General Release (except that the consideration period begins on the
Separation Date and the revocation period begins on the date you sign the Second
General Release). If you timely sign and return this Agreement and, if
applicable,




--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 20 of 22
        
    



the Second General Release and do not revoke the Agreement, and, if applicable,
the Second General Release, each will become effective, respectively, on the day
following the expiration of their respective seven-day revocation periods.
You understand that the present offer of the Program is made without prejudice
and is conditional upon its unqualified acceptance and compliance with the
execution and delivery requirements described above for this Agreement, and, if
applicable, for the Second General Release. Note that the Agreement includes an
agreement regarding your ongoing obligation to protect and preserve the
confidentiality of the Confidential Information obtained or accessed while you
were in the employ of Avon.
Your signature below signifies your voluntary acceptance of the terms of this
Agreement, its confidentiality clauses and your election to receive benefits
under the Program, which benefits you acknowledge are in excess of those
provided under Avon’s regular severance pay policies.
A duplicate copy of this Agreement and the Second General Release is attached
for your files. Please sign and date both copies of this Agreement, in the
spaces provided, returning one copy to Avon and retaining the other copy for
your records. If you elect not to participate in the Program, please notify
Avon, in writing, as soon as practicable of your decision. Your failure to
timely return the executed Agreement, and if applicable, the Second General
Release, will be treated as your failure to elect Avon’s Program Benefits.



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 21 of 22
        
    



We thank you for your contributions to Avon, and wish you success with your
future career.
Sincerely,
AVON PRODUCTS, INC.


By: /s/ Susan Ormiston
Name: Susan Ormiston
Title: SVP, CHRO




You have carefully reviewed, understood and agree with the terms and conditions
specified in this Agreement above. You have signed to indicate your acceptance
thereof.


Date: 11/18/2014
By: /s/ Patricia Perez-Ayala     

Patricia Perez-Ayala



--------------------------------------------------------------------------------

November 18, 2014
Ms. Patricia Perez-Ayala
Page 22 of 22
        
    





ANNEX A
Public Statement by Avon
On November 18, 2014, the Company announced that Patricia Perez-Ayala, Senior
Vice President, Chief Marketing Officer and Global Brand and Category President,
will be leaving the Company, effective January 2, 2015. [In connection with her
departure, the Company and Ms. Perez-Ayala entered into a transition agreement
which provides Ms. Perez-Ayala with salary continuation of one year together
with other separation benefits in accordance with terms of the Company’s benefit
programs and as previously disclosed.]



